Dismissed and Memorandum Opinion filed August 18, 2005








Dismissed and Memorandum Opinion filed August 18,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00256-CV
____________
 
JUAN JOSE MICHEL, Appellant
 
V.
 
DARDENELLA CHILDS, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 4
Harris
County, Texas
Trial
Court Cause No. 816,110
 

 
M E M O R A N D U M  O
P I N I O N
This is a restricted appeal from a judgment signed September
2, 2004.  On April 21, 2005, this court
ordered the parties to mediation.  On
June 7, 2005, the court was advised the parties had fully resolved the issues
in the case.  Our mediation order
required the parties to filed a motion to dismiss the appeal within ten days
after the conclusion of successful mediation. 
No motion was filed.  Therefore,
on July 14, 2005, the court ordered the parties to file a motion to dismiss on
or before July 25, 2005.  In our order,
the court warned that failure to comply with the court=s order would result in dismissal of
the appeal.  No response was filed.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 18, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.